Citation Nr: 1735830	
Decision Date: 08/29/17    Archive Date: 09/06/17

DOCKET NO.  09-40 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a right shoulder disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A.J. Turnipseed, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1982 to May 2004.  

This matter comes before the Board of Veterans' Appeals (Board) from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) above.  

This appeal was previously before the Board in May 2016, at which time the appeal included the right shoulder claim on appeal and the issues of service connection for a disorder characterized by hoarseness and occasional sore throats, a low back disorder, and an eye disorder.  In the May 2016 decision, the Board granted service connection for laryngitis, which was considered a full grant of the benefit sought with respect to the appeal for a disorder characterized by hoarseness and occasional sore throats.  As a result, that issue is no longer on appeal.  The Board remanded the other claims for additional evidentiary development, including specifically obtaining an addendum VA opinion with respect to each claimed disability, which was completed in September 2016.  Thereafter, the Agency of Original Jurisdiction (AOJ) granted service connection for lumbar spondylosis and bilateral pinguecula.  See January 2017 rating decision.  As such, the claims of service connection for disorders of the low back and eye are no longer on appeal.  The claim of service connection for a right shoulder disability has been returned to the Board for further consideration.  

However, for reasons explained below, the appeal is, again, REMANDED to the AOJ.  VA will notify the appellant if further action is required on his part.  


REMAND

As noted in the Introduction, in May 2016, the Board remanded the claims then on appeal for the AOJ to obtain addendum VA opinions regarding whether the Veteran's claimed disabilities were likely incurred in or otherwise related to his military service.  The Board noted that, while the VA opinions of record (which were provided in May and November 2014) noted there was no documentation of an in-service injury to the Veteran's back or right shoulder, the examiner did not consider the Veteran's lay assertions that his claimed disabilities developed as a result of carrying a rucksacks and the rigors of Physical Training (PT) testing during service.  

With respect to his right shoulder disability, the Veteran has also attributed his disability to exposure to cold weather while serving in Korea from 1982 to 1984, as well as the administrative duties he performed on recruiting duty from 1988 to 2004.  See e.g., statements from the Veteran dated May 2013 and May 2014.  

In September 2016, the VA examiner provided addendum opinions.  With respect to the claimed lumbar spine disability, the examiner noted that the Veteran's self-reported back pain during his 22 years of active service is credible, given that associated cumulative trauma would be expected in the military service due to physical training as well as carrying heavy loads and combat gear.  Based on this opinion, the AOJ granted service connection for lumbar spondylosis.  

However, with respect to the claimed right shoulder disability, the examiner again noted that there is no evidence in the service treatment records documenting right shoulder treatment, injury, or complaints without addressing whether the cumulative trauma the Veteran incurred as a result of his various duties throughout his 22 years of active service could likely result in the right shoulder impingement he currently experiences.  

Because the VA examiner did not address the Veteran's competent lay assertions regarding the nature or conditions of his service, or his consistent reports that his right shoulder pain began during service, with respect to the likelihood that his claimed right shoulder disability was incurred during or as a result of his military service, the Board finds the directives of the May 2016 Remand were not substantially complied with, thereby necessitating another remand.  See Stegall v. West, 11 Vet. App. 268 (1998) (a remand by the Board confers on an appellant the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms).

Accordingly, the case is REMANDED for the following action:

Return the record to the VA examiner who offered the September 2016 opinion.  If the September 2016 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion or perform an additional examination, if needed.  

The examiner is asked to opine whether it is at least as likely as not (a 50 percent probability or greater) that the right shoulder disability was incurred in or is otherwise related to his military service, including any incidents and/or duties associated therewith, such as the cumulative trauma expected due to physical training, carrying heavy loads and combat gear, exposure to cold weather while serving in Korea from 1982 to 1984, and administrative duties performed on recruiting duty from 1988 to 2004.  

In answering the foregoing, the examiner should note that the Veteran is considered competent to report the events that occurred during service, as well as the symptoms he experiences, including when those symptoms were incurred and how long they have persisted.  

A rationale must be provided for any opinion offered.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




